Casey, J. (dissenting).
The Board originally remanded this matter on the issue of willful misrepresentation to obtain benefits, with specific instructions which included the following: "Further relevant testimony and evidence should be taken regarding the number and frequency of check writing and other activities which the claimant performed on behalf of the corporation. It shall be determined if the claimant should have known, as a result of the concerted or time-consuming nature of her activities on behalf of the corporation, that her certifications to not having worked in employment or self-employment were misrepresentations of reality.”
The required hearing was held, but instead of complying with the Board’s instructions, the Administrative Law Judge found that claimant "did not take appropriate action to resolve any questions by coming to the unemployment insurance office”. The Board adopted these findings, without offering any explanation for its failure to require adherence to the instructions contained in its prior decision. As the Board neither followed its prior decision nor explained its failure to do so, its decision is irrational regardless of whether there is substantial evidence to support the Board’s decision (see, Matter of Field Delivery Serv. [Roberts], 66 NY2d 516, 520-521). The appropriate remedy is to modify the decision by reversing so much thereof as found willful misrepresentation and ordered a forfeiture of effective days (see, Matter of Barber [Roberts], 121 AD2d 767).